Title: To Thomas Jefferson from James Monroe, 19 January 1821
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Jany 19. 1821
Mr Lawrance & Mr Jones, two young gentlemen of New York, lately presented to me by Mr Sandford a Senator from that State, & otherwise highly recommended, intending to visit you and Mr Madison, I have taken the liberty to give them this introduction. It is thier object to visit Europe in the Spring & I am satisfied that it will afford them much pleasure, to convey any letters there for you, or to be in any respect useful to you. I hear with great interest, through many channels, that you continue to enjoy very good health. with my best wishes & affectionate regards, I am dear SirYour friend & servantJames Monroe